Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on February 10, 2021. Claims 1-18 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 02/10/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,959,148 (U.S. Application No. 15/982,552 previously prosecuted and issued on 03/23/2021; hereinafter refer as ‘9148’). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.
	The presentative claims from the instant application and the ‘9148 patent are compared below.

Application claim 1 calls for:
‘9148 patent claim 1 claims:
1. An electronic device configured to steer a client device from a first content streaming apparatus to a second content streaming apparatus within a Wi-Fi network, based at least on a comparison of measurements from the first and second content streaming apparatuses, respectively, to at least one threshold, the electronic device comprising:
1. A wireless steering controller configured to steer a client device from a first content streaming apparatus to a second content streaming apparatus within a Wi-Fi network, based at least on a comparison of measurements from the first and second content streaming apparatuses, respectively, to at least one threshold, the wireless steering controller comprising:
a memory configured to store a program; and
a memory configured to store a program; and
a controller configured to execute the program to perform control of wireless steering operations in the Wi-Fi network including
a hardware processor configured to execute the program and control steering operations of the wireless steering controller so that the wireless steering controller is configured
to construct a table including a list of a plurality of Wi-Fi content streaming apparatuses in the Wi-Fi network including the first and second content streaming apparatuses, the first content streaming apparatus being associated in the table with a first set of measured values and the second content streaming apparatus being associated in the table with a second set of measurement values, and
to construct a table, wherein the table lists a plurality of Wi-Fi content streaming apparatuses in the Wi-Fi network including the first and second content streaming apparatuses, the first content streaming apparatus being associated in the table with a first set of measured values and the second content streaming apparatus being associated in the table with a second set of measurement values, and
to disfavor the first content streaming apparatus in the table using the at least one threshold and to select the second content streaming apparatus as a destination for steering of the client device from remaining content streaming apparatuses in the table that are not disfavored.
... to disfavor the first content streaming apparatus in the table using the at least one threshold and to select the second content streaming apparatus as a destination for steering of the client device from remaining content streaming apparatuses in the table that are not disfavored.


Through claim comparison one would clearly see claim 1 of the ‘9148 patent fully anticipates claim 1 of the instant application. There are some differences between the claims depicted in the italic words and italic underlines sentences. Also through claim comparison a skilled artisan would have recognized that claim 1 of the instant application is an obvious variation of claim 1 of the ‘9148 patent by varying the above identified limitations. However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.
Claims 2-8 of the instant application are deemed obvious with an addition of limitation of claims 2-8 of the ‘9148 patent, respectively for the same rationales applied to claim 1 discussed above.

Application claim 9 calls for:
‘9148 patent claim 9 claims:
9. A method implemented in an electronic device for steering a client device in a wireless network from a first content streaming apparatus to a second content streaming apparatus within a Wi-Fi network, based at least on a comparison of measurements from the first and second content streaming apparatuses, respectively, to at least one threshold, the method comprising:
9. A method for steering a client device in a wireless network from a first content streaming apparatus to a second content streaming apparatus within a Wi-Fi network, the method comprising:
receiving a first measurement and making a first comparison that compares the first measurement to a first threshold while the client device is connected to the first content streaming apparatus;
receiving a first measurement and making a first comparison that compares the first measurement to a first threshold while the client device is connected to the first content streaming apparatus;
receiving a second measurement and making a second comparison that compares the second measurement to a second threshold; and
receiving a second measurement and making a second comparison that compares the second measurement to a second threshold; and
steering the client device to the second content streaming apparatus based on at least one of the first comparison and the second comparison, wherein, in the steering, the method further comprises:
steering the client device to the second content streaming apparatus based on at least one of the first comparison and the second comparison, wherein, in the steering, the method further comprises:
constructing a table that lists a plurality of Wi-Fi content streaming apparatuses in the Wi-Fi network including the first and second content streaming apparatuses, the first content streaming apparatus being associated in the table with a first set of measured values and the second content streaming apparatus being associated in the table with a second set of measurement values;
constructing a table that lists a plurality of Wi-Fi content streaming apparatuses in the Wi-Fi network including the first and second content streaming apparatuses, the first content streaming apparatus being associated in the table with a first set of measured values and the second content streaming apparatus being associated in the table with a second set of measurement values;
disfavoring the first content streaming apparatus in the table using at least one of the first threshold and the second threshold; and
disfavoring the first content streaming apparatus in the table using at least one of the first threshold and the second threshold; and
selecting the second content streaming apparatus as a destination for steering of the client device from remaining content streaming apparatuses in the table that are not disfavored.
selecting the second content streaming apparatus as a destination for steering of the client device from remaining content streaming apparatuses in the table that are not disfavored.


Through claim comparison one would clearly see claim 9 of the ‘9148 patent fully anticipates claim 9 of the instant application. There are some differences between the claims depicted in the italic words and italic underlines sentences. Also through claim comparison a skilled artisan would have recognized that claim 9 of the instant application is an obvious variation of claim 9 of the ‘9148 patent by varying the above identified limitations. However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.
Claims 10-13 of the instant application are deemed obvious with an addition of limitation of claims 10-13 of the ‘9148 patent, respectively for the same rationales applied to claim 9 discussed above.
	Claims 14-18 of the instant application teach an ‘electronic device’ essentially the same method steps of the ‘9148 patent claims 9-13, such as steering the client device in wireless network from the first content streaming apparatus (e.g. the selected client device) to a second content streaming apparatus; wherein the measured values (e.g. first measurement and second measurement) are at least one of signal strength values and capacity values (see claim 13); and selecting the first content streaming apparatus being associated in the table with a first set of measured values and the second content streaming apparatus being associated in the table with a second set of measurement values (e.g. table filtered). However, claims 9-13 of the ‘9148 patent differ from claims 15 and 16 of the instant application in that limitation “gateway or wireless extender” and having “different frequency” between content streaming devices are lacking therein. However, such lacking limitations are well known in the art of wireless network and deemed obvious to those skilled in the art to implement.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to easily be implemented these lacking limitations, e.g. “gateway or wireless extender” and having “different frequency”, into the ‘9148 patent, as system/programmer’s designed choice(s).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brisebois et al. (U.S. 8,750,896), Ho et al. (U.S. 9,913,193), Henderson et al. (U.S. 10,588,063) and Strater et al. (U.S. 11,297,125) are all cited to show system/devices and methods for improving the steering technique in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 17, 2022